Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of Claims
3.      Claims 2-7, 9-15, and 21-22, as filed 10/12/2021, are examined herein.    Claims  5, 12, 21, and 22 have been amended. No new matter has been introduced by the amendments. 

	
Response to Arguments
4.      Applicant’s arguments and amendments have been carefully considered.
5.    Regarding the rejections under 35 USC 112(a) and 35 112(b), Applicant's arguments and amendments are persuasive. The rejections are withdrawn.
6.     Regarding the rejection under 35 USC 101, Applicant argues (page 12-13 of the Remarks dated 10/12/2021) that the instant claims are not “directed to” a method of organizing human behavior, because they are directed towards generating an storing an immutable record of an insurance policy across multiple distribute nodes. This argument is not persuasive. The improvement in the instant claims is not a change in how a blockchain is implemented, but a claimed improvement in the use of a blockchain for the purpose of selecting an insurance policy based on weights, recording sensor data, and linking the insurance request to the insurance policy an selected weights.
Applicant further argues (pages 13-14) that the instant claims are directed towards patentable subject matter, because they are directed to a practical application. The Examiner respectfully disagrees. Applicant asserts that the instant claims detect a change in the physical condition of an asset using a sensor.  (See claim 21). Examiner notes that the sensor data is written to the blockchain but is not otherwise used. Storing and retrieving data in memory is considered extrasolution activity. (MPEP § 
Applicant further argues (pages 14-15) that claims 21 and 22 recited improvements in database technologies. This argument is not persuasive. The instant claims recite a specific use of the technology of blockchain in the insurance field. This is not an improvement to the technology of databases.  
Regarding the rejections under 35 USC 103, Applicant argues that the cited art does not teach or suggest  1) “based on a consensus of the plurality of distributed server nodes, confirming that the event transaction block is associated with the insurance request block.” and 2) sensors user to determine changes in a physical condition of a package. This argument is moot in light of newly cited art. 

Claim Interpretation
10.     Regarding claims 3, 5-7, 10, and 12-14, examiner notes that the following limitations are not positively recited in the claims, and therefore carry limited patentable weight:  claims 3  and 10 “… are predefined…”, claims 5 and 12 “… is digitally signed…” claims 6 and 13 “… is digitally signed by a second unique key…”, claims 7 and 14 “… is digitally signed by a third unique key…”

Claim Rejections - 35 USC § 101
11.     35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



11.	In the instant case, claim 21 is directed to a “computer-implemented method for automating selection of insurance policies for physical assets”. 
12.	Claim 21 is directed to the abstract idea of “selection and recording of an insurance policy” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 21  recites “generating, …., an insurance request transaction block comprising data associated with a requested insurance policy for the package;  storing,…, the insurance request transaction block on a first node of a plurality of distributed… nodes; identifying, …, a … based on predetermined weights, from a plurality of … maintained by the plurality of distributed … nodes, each of the plurality of … comprising at least: a first transaction block having a first set of insurance policy parameters; and a second transaction block having a second set of insurance policy parameters and comprising a first hash generated during the creation of the first transaction block and indicating a link to the first transaction block; modifying the blockchain, … by appending the insurance request block to include a second hash generated during the creation of the second transaction block and indicating a link to the second transaction block; receiving, …, and from the sensor associated with the package, information indicating a change in the physical condition of the package; responsive to receiving the information indicating the change in the physical condition of the package, generating, …, an event transaction block comprising information related to the physical asset; based on a consensus of the plurality of distributed server nodes, confirming that the event transaction block is associated with the insurance request block; and modifying, …, the blockchain by appending the event transaction block to include a third hash generated during the creation of the insurance request block and indicating a link to the insurance request block.” Claim 22 recited a similar abstract concept. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
13.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a computing device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of selecting an insurance policy. Examiner further notes that the blockchain is a distributed ledger, i.e. data stored in a database. Storing and retrieving information in memory does not integrate an abstract idea into a practical application, see MPEP § 2106.05(d)(II).
14.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), claim 21 does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of selecting an insurance policy using computer technology (e.g. a computing device). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
15. 	The dependent claims recite additional elements such as “wherein the insurance request transaction block further includes a digital token identifying the physical asset”.  These additional elements of the claim such as represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of selection and recording of an insurance policy.
16.	Dependent claims 2-7, and 9-15 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
17.	Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 103
30.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

31.      Claims 2-7, 9-15, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US  10776879 (Floyd), in view of US 20170031874 (Boudville) and in further view of US 20180096175 (Schmeling).

32.   Claim 21. Floyd teaches:  A computer-implemented method for automating selection of insurance policies for a package, associated with a sensor configured to determine a physical condition of the package, and being transported from a first location to a second location, the method comprising: 
generating, by a computing device, an insurance request transaction block comprising data associated with a requested insurance policy [for the package]; Page 5 of 194815-7243-6976 viApplication No. 16/105,461Attorney Docket No. IPP2018029644/33056.277639 Response Filed 10/12/2021Reply to Office Action of: 06/11/2021 (FIG. 2 # 208, FIG. 12 # 1210, col. 1 line 65 –col. 2 line 10)
storing, by the computing device, the insurance request transaction block on a first node of a plurality of distributed server nodes; (FIG.3 #305; col.2 lines 20-67 “(x) receive, from the driver and/or vehicle, a requested modification of at least one of the one or more terms of the insurance contract; (xi) transmit the requested modification to an insurance server associated with the insurance contract; (xii) receive a response to the request from the insurance server, where the response includes one or more additional terms; (xiii) display the one or more additional terms to the driver for approval; (xiv) receive approval of the one or more additional terms from the driver or vehicle; (xv) store the one or more additional terms and the response in the insurance contract; (xvi) generate a new block for the insurance contract based upon the requested modification and the response; (xvii) update the insurance contract with the new block; (xviii) transmit the new block the plurality of nodes, where each the plurality of nodes are configured to update their stored copies of the insurance contract with the new block; (xix) transmit the requested modification and the response to the plurality of nodes, where each of the plurality of nodes are configured to generate a new block based upon the requested modification and the response and update their stored copies of the insurance contract with the generated block;)
identifying, by the computing device, a blockchain [based on predetermined weights], from a plurality of blockchains maintained by the plurality of distributed server nodes, each of the plurality of blockchains comprising at least: (FIG. 12 #1226, #1230, #1235. Col. 31 lines 22-28, Col. 33, lines 38-42; col.2 lines 20-67)
a first transaction block having a first set of insurance policy parameters; and (Col.2 lines 20-67)
a second transaction block having a second set of insurance policy parameters and comprising a first hash generated during the creation of the first transaction block and indicating a link to the first transaction block; (Col.2 lines 20-67)
modifying the blockchain, by the computing device by appending the insurance request block to include a second hash generated during the creation of the second transaction block and indicating a link to the second transaction block; (FIG. 3 #305, col. 11 lines 1-16, col. 19 lines 47-52, col. 18 lines 15-27.)
Floyd does not teach, but Boudville teaches:
identifying, by the computing device, a blockchain based on predetermined weights, by a computing device, from a plurality of blockchains maintained by the plurality of distributed server nodes, each of the plurality of blockchains comprising at least: (FIG. 5, FIG. 8 #81, FIG. 9, col 13 lines 3-57, col. 22 lines 3-19 “criteria”)      
It would have been obvious, at the time of filing, to combine the blockchain-based insurance request system of Floyd with the selection of a blockchain based on criteria of Boudville, because Boudville explicitly teaches (col. 3 lines 35-41) the use of deep links to connect blockchains and enhance interactions between devices. See MPEP 2143.I.G.

Modified Floyd does not teach, but Schmeling teaches:
an insurance transaction block …. for the package; (FIG.1 #114, [0054]
receiving, by the computing device, and from the sensor associated with the package, information indicating a change in the physical condition of the package; ([0058])
modifying the blockchain, by the computing device by appending the insurance request block to include a second hash generated during the creation of the second transaction block and indicating a link to the second transaction block; ([0053], [0054] “data … linked to transactions”, [0124] hashing function)
responsive to receiving the information indicating the change in the physical condition of the package, generating, by the computing device, an event transaction block comprising information related to the physical asset;Reply to Office Action of: 06/11/2021 ([0058] )
based on a consensus of the plurality of distributed server nodes, confirming that the event transaction block is associated with the insurance request block; and (FIG. 1, [0101]; [0071] confirm)
modifying, by the computing device, the blockchain by appending the event transaction block to include a third hash generated during the creation of the insurance request block and indicating a link to the insurance request block. (FIG. 1, [0101]; [0071] confirm); [0074]

It would have been obvious, at the time of filing, to combine the blockchain-based insurance request system of Floyd in view of Boudville, with the blockchain based package insurance and sensor data of Scheming, because Schmeling explicitly teaches the use of blockchain to store package insurance data. [0054] “These transaction can be written to a verifiable blockchain … where parties … insurance companies …can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain…” See MPEP 2143.I.G.

33.     Claim 22. Floyd teaches:  A system comprising: 
a memory; one or more processors and; a sensor; one or more computer storage media storing computer-usable instructions that, when used by the one or more processors to: (col. 35 lines 36-45)
generate an insurance request transaction block comprising data associated with a requested insurance policy [for the package] being transported from a first location to a second location;    (FIG. 2 # 208, FIG. 12 # 1210, col. 1 line 65 –col. 2 line 10 ) 
identify a blockchain of a plurality of blockchains [based on predetermined weights], from the plurality of blockchains maintained by a plurality of distributed server nodes, each of the plurality of blockchains comprising at least:  (FIG. 12 #1226, #1230, #1235. Col. 31 lines 22-28, Col. 33, lines 38-42; col.2 lines 20-67)
a first transaction block having a first set of insurance policy parameters; and (Col.2 lines 20-67)
a second transaction block having a second set of insurance policy parameters and comprising a first hash generated during the creation of the first transaction block and indicating a link to the first transaction block; (Col.2 lines 20-67)
Floyd does not teach, but Boudville teaches:
computer storage memory having computer- executable instructions stored thereon which, when executed by the processor, implement a method for automating selection of insurance policies for physical assets, the method comprising: (FIG. 5, FIG. 8 #81, FIG. 9, col 13 lines 3-57, col. 22 lines 3-19 “criteria”)
It would have been obvious, at the time of filing, to combine the blockchain-based insurance request system of Floyd with the selection of a blockchain based on criteria of Boudville, because Boudville explicitly teaches (col. 3 lines 35-41) the use of deep links to connect blockchains and enhance interactions between devices. See MPEP 2143.I.G.

Modified Floyd does not teach, but Schmeling teaches:
an insurance transaction block …. for the package; (FIG.1 #114, [0054]

modify the blockchain by appending the insurance request block to include a second indicator which references the second transaction block; (FIG.1 #114, [0054]
detect, by the sensor, a change in a physical condition associated with the package; ([0058])
responsive to detecting the change in physical condition, generate an event transaction block comprising information related to the package ; and 
modify the blockchain by appending the event transaction block to include a third hash indicating a link to indicator which references the insurance request block. ([0053], [0054])

It would have been obvious, at the time of filing, to combine the blockchain-based insurance request system of Floyd in view of Boudville, with the blockchain based package insurance and sensor data of Scheming, because Schmeling explicitly teaches the use of blockchain to store package insurance data. [0054] “These transaction can be written to a verifiable blockchain … where parties … insurance companies …can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain…”
. See MPEP 2143.I.G.

36.   Claims 2 and 9:   Floyd in view of Boudville and Schmeling teaches:  The method and system of claims 21 and 22, and Schmeling further teaches:  
wherein the insurance request transaction block further includes a digital token identifying the physical asset. ( [0054] )

34.  Claims 3 and 10:   Floyd in view of Boudville and Schmeling teaches: The method and system of claims 21 and 22, and Floyd further teaches: 
wherein the predetermined weights (as taught by Boudville) are predefined by an insurance request criteria. ( FIG. 2 #208, #210. col. 18 lines 15-33.)

37.     Claims 4 and 11:   Floyd in view of Boudville and Schmeling teaches: The method and system of claims 8 and 22, and Schmeling further teaches:
wherein the physical asset is a parcel. (FIG. 6 and [0208])

38.      Claims 5 and 12:   Floyd in view of Boudville and Schmeling teaches: The method and system of claims 21 and 22,  and Schmeling further teaches:
wherein the first transaction block is digitally signed by a first unique key associated with a computing device associated with an entity either sending or receiving the physical asset. ([0054] )

39.      Claims 6 and 13:   Floyd in view of Boudville and Schmeling teaches: The method and system of claims 21 and 22,  and Schmeling further teaches:
wherein the second transaction block is digitally signed by a first unique key associated with a computing device associated with an entity either sending or receiving the physical asset. ([0054] )

40.      Claims 7 and 14:   Floyd in view of Boudville and Schmeling teaches: The method and system of claims 21 and 22,  and Schmeling further teaches:
wherein the second transaction block is digitally signed by a first unique key associated with a computing device associated with an entity either sending or receiving the physical asset. ([0054] )

41.     Claim 15:  Floyd in view of Boudville and Schmeling teaches: The system of claim 22,
Floyd and Boudville do not teach, but Schmeling further teaches: 
wherein the physical asset is an IoT enabled parcel. ([0051])


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	  US 20120116822 (Vasudeva) teaches dynamic insurance policy pricing for sellers on an electronic marketplace. “The shipping insurance rate for the seller is computed based on the insurance coverage selected by the seller.” Vasudeva contemplates [0018] a peer-to-peer or distributed network environment. Vasudeva discloses [0017] the storage of an insurance profile of a seller and (FIG. 9) maintaining a record of shipping insurance elected by a seller. [0026] teaches a shipping insurance application which determines a shipping insurance rate based on the seller’s profile and other third party applications. Storage of data is contemplated using a disk drive [0060], and this explicitly contemplates [0062] the use of a distributed database. 
	US 20170206522 (Schiatti) teaches the use of a blockchain database to select a commodity supplier. 
	US 20180374131 (Currie) teaches a platform for verifying insurance products and publishing them to a distributed ledger (see FIG. 2 and [0041]). Currie further teaches [0083] the use of a blockchain smart policy created using a distributed ledger. However, Currie is silent on parcel shipping insurance, silent on storing a customer transaction request to a distributed ledger, and is silent on predetermined weights used to determine optimum insurance. 
	US 20180270785 (Hall) teaches [0017] the use of an IOT –enabled parcel, but is silent on blockchain or distributed ledger and silent on predetermined weights used to determine optimum insurance
	US 9721225 (Clem) discloses an online shipping services rate platform, but is silent on predetermined weights used to determine optimum insurance.
	US 20160098730 (Feeney) teaches the use of a blockchain for verification of goods. 
	US 20160217532 (Slavin) teaches a [0043] platform for insurance purchase, and storage on Blockchain, silent on predetermined weights used to determine optimum insurance.
US 10037508 (Rusnak) teaches “ (37) The blockchain technology can be incorporated to add and share data from the device attached to any object entrusted to someone else for transport, with trackable ownership, possession, locations and telemetry parameters such as, accelerometer data around motion, shock and temperature. The final buyer or package delivery recipient can access a complete record of information and trust that the information is accurate and complete since the blockchain adds an immutable and distributed ledger that can't be hacked. Blockchain permits additional streams of real-time data to enhance analytics and patterns accessible to parties with AirTrace Services that can receive, record and share data from device with GSM sensor data reporting including location and other embedded sensor data such as from the accelerometer with built-in internal thermometer so multiple data telemetry can be shared with trusted accurately and with completeness. Such system can enable chain of custody of a shipment independently to better validate and manage the ownership and journey of a package to be transferred and traded according to smart contracts.”
	US 10756884 (Vouk) (57) FIG. 4A illustrates a process 400 of a new block storing governance policy information being added to a distributed ledger 420, according to example embodiments, and FIG. 4B illustrates contents of a block structure 430 for blockchain including governance information for the blockchain, according to example embodiments. Referring to FIG. 4A, an ordering node (not shown) may submit a request to modify previously established governance policies for a blockchain 422 stored on the distributed ledger 420. Here, the modification request may be received by a blockchain peer node 410 that is a member of the blockchain 422.
	US 10482538 (White) contemplates “Although this exemplary presentation included an activation trigger (e.g., steps 103 and/or 104) before the life insurance policy could be issued, …. It should also be noted that upon occurrence of the event, the notification to insurer of the activation trigger may take various alternative forms. For instance, the terms and conditions covering the agreement may be a self-executing smart contract.” Examiner notes that this self-executing smart contract inherently is an insurance request. 
	US 20180285979 (Chessell) (emphasis added) FIG. 1 shows an access ledger #110 including a policy request #142. See also [0004] “receiving a request from a user device for a new agreement at a service provider server, identifying a type of service requested, retrieving service history information stored in a user profile associated with the user device, evaluating the service history information to create a smart contract defining a new service agreement, and storing the smart contract in a blockchain.” [0018] (emphasis added) “The providers 162 and 164 may be competing providers, which in this case are insurance companies…”  [0024] “operations may include recording all transactions in the blockchain once a contract is solidified. Such information may be included to include a request for new policy/policy renewal, a policy opened, incoming and outgoing communication dates, financial transaction dates (i.e., policy payments, claim payments), and litigation details. Other information includes a policy closed, a claim opened/closed, a police reports date, etc. Such information includes a timestamp, user names, geo-location, capturing the user details, such as particular user identification, actions performed by the user, a timestamp, success or failure of the action, supporting proof of the data origin, proof of submission of data, proof of transport of data and data delivery.” 
	Gatteschi, Valentina, et al. "Blockchain and smart contracts for insurance: Is the technology mature enough?." Future Internet 10.2 (2018): 20.  Gatteschi does not explicitly teach wherein the generated optimal insurance policy transaction … references at least one of the request for insurance request transaction block or an insurance policy transaction block maintained by the distributed ledger.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
                                                                                                                                                                                               /ERIC T WONG/Primary Examiner, Art Unit 3692